Citation Nr: 1525766	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a bilateral foot disability, to include stress edema.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the Veteran's February 2008 substantive appeal (VA Form 9), he requested a hearing before the Board.  However, the Veteran withdrew his request for a Board hearing in March 2009.

The Veteran's claim was remanded in a January 2012 Board decision.  In an April 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated the Board's April 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's STRs document that within three days of his entrance into the military, he was hospitalized for pain and swelling of both feet and was diagnosed with stress edema.  He was then discharged from the military in October 1977, and it was noted that he had right foot cellulitis.  In April 2006, just prior to filing his service connection claim, the Veteran was diagnosed with athlete's foot.  In April 2007, he was diagnosed with herpetic neuritis, following complaints of pain and itching in the feet.  He was also diagnosed with capsulitis and tenosynovitis of the feet in August 2007 by the VAMC.  In July 2008 he was treated for gout by the VAMC.  In January 2012, the Veteran's private physician diagnosed him with weakness of the feet.  At the February 2012 VA examination, following X rays of the feet, the Veteran was diagnosed with normal feet, except for bilateral calcaneal spurs.  

In the December 2014 Joint Motion, the parties found that the Board erred in its reliance on the findings set forth in the February 2012 VA examination report, which determined that the Veteran's diagnosed bilateral foot disorder is less likely than not related to his active duty service.  The parties noted that, in the January 2012 Board Remand, the VA examiner was directed to discuss the Veteran's medical history as contained in the claims file, which documented "a variety of diagnoses pertaining to [the Veteran's] feet."  The parties indicated that "the examiner did not discuss any foot condition other than pes planus with associated calcaneal spurs, bilateral foot."  Moreover, the parties stated that the disability benefits questionnaire (DBQ) that the February 2012 VA examiner used in completing the examination "does not appear to have been completed, despite the fact that there is evidence of record that indicates that [the Veteran] has other diagnoses" concerning his feet.  In addition, the parties determined that "any review of [the Veteran's] medical history by the VA examiner was incomplete or inadequate, because the examiner inaccurately stated that the [Veteran] had a diagnosis of calcaneal spurs from 2011."  To this end, the parties noted that the evidence shows the Veteran had calcaneal spurs from at least 2003.

In consideration of the Joint Motion, the Board finds that remand is necessary in order to clarify whether the Veteran's diagnosed bilateral foot disabilities were incurred in or aggravated by his military service.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of treatment or evaluation that the Veteran may have received at a VA health care facility dating from September 2012.  All such available documents should be associated with the claims file.

2. The RO should arrange for the Veteran's claims file to be forwarded to a medical professional with appropriate expertise for review and an advisory medical opinion.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  Based on review of the record, the examiner should provide an opinion responsive to the following:

For each disability exhibited on examination and during the course of the claim (see the clinical history as reported in this Remand) is it at least as likely as not (i.e., 50 percent or greater probability) that it had its onset during the Veteran's active duty or is otherwise related to such service, to include the foot problems reported in the service treatment records (as summarized herein).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

